Title: From James Madison to James Madison, Sr., 12 February 1783
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Feby. 12th. 1783.
Col: Jameson affords me an opportunity of writing which I cannot omit, although I have little more to say to you than that I hope you & the family may be as well as I am myself. I readily suppose from the reports prevalent here that some information on the subject of peace will be expected, & I wish it were in my power to gratify you. The truth is we are in nearly as great uncertainty here as you can be. Every day almost brings forth some fresh rumour, but it is so mingled with mercantile speculations that little faith is excited. The most favorable evidence on the side of peace seems to be a material fall in the price of imported goods, which considering the sagacity and good intelligence of merchants is a circumstance by no means to be despised. A little time will probably decide in the case, when I shall follow this with something more satisfactory. In the meantime I remain Yr. affectionate Son
J. Madison Jr.
Col: Zane lately sent an order on me for the books which I had drawn on you for, and for which you had the money ready. If an oppy. offers I wish you to transmit him the payment.
